IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 548A00-2

                              Filed 25 September 2020

STATE OF NORTH CAROLINA

             v.
CHRISTINA SHEA WALTERS


      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an order

dismissing defendant’s motion for appropriate relief filed pursuant to the Racial

Justice Act entered on 25 January 2017 by Judge W. Erwin Spainhour in Superior

Court, Cumberland County. Heard in the Supreme Court on 26 August 2019.


      Joshua H. Stein, Attorney General, by Danielle Marquis Elder, Senior Deputy
      Attorney General, and Jonathan P. Babb, Special Deputy Attorney General,
      for the State-appellee.

      Shelagh R. Kenney and Malcolm Ray Hunter Jr. for defendant-appellant.

      James E. Coleman Jr. for Charles Becton, Charles Daye, Valerie Johnson,
      Irving L. Joyner, Floyd B. McKissick Jr., Cressie H. Thigpen Jr., and Fred J.
      Williams, amici curiae.

      Jeremy M. Falcone, Paul F. Khoury, Robert L. Walker, and Madeline J. Cohen
      for Former State and Federal Prosecutors, amicus curiae.

      Carlos E. Mahoney, Jin Hee Lee, and W. Kerrel Murray for NAACP Legal
      Defense and Educational Fund, Inc., amicus curiae.

      Janet Moore for National Association for Public Defense, amicus curiae.

      James E. Williams Jr., Burton Craige, and Bidish Sarma for North Carolina
      Advocates for Justice, amicus curiae.

      Grady Jessup for North Carolina Association of Black Lawyers, amicus
      curiae.
                                  STATE V. WALTERS

                                 Opinion of the Court


      Cynthia F. Adcock for North Carolina Council of Churches, amicus curiae.

      Lisa A. Bakale-Wise and Irving Joyner for North Carolina State Conference of
      the NAACP, amicus curiae.

      Professors Robert P. Mosteller & John Charles Boger, amici curiae.

      Robert P. Mosteller for Retired Members of the North Carolina Judiciary,
      amici curiae.

      Joseph Blocher for Social Scientists, amici curiae.


      PER CURIAM.

      For the reasons stated in State v. Robinson, No. 411A94-6, 2020 WL 4726680

(N.C. Aug. 14, 2020), the decision of the trial court is vacated and this case is

remanded to the Superior Court, Cumberland County, for the reinstatement of

defendant’s sentence of life imprisonment without parole.

      VACATED AND REMANDED.




                                        -2-
      Justice ERVIN concurring in the result.

      If the Court were addressing for the first time the issue of whether the trial

court’s order should be reversed and the sentence of life imprisonment imposed upon

defendant by Judge Spainhour reinstated on double jeopardy and related grounds, I

would dissent from that decision and hold, for the reasons stated in my dissenting

opinion in State v. Robinson, No. 41194-6, 2020WL 4726680 (N.C. Aug. 14, 2020), that

the trial court’s order should be reversed and this case remanded to the Superior

Court, Cumberland County, for a new Racial Justice Act proceeding in accordance

with this Court’s decision in State v. Ramseur, 374 N.C. 658, 843 S.E.2d 106 (2020),

and our 2015 order in this case. The decision of the majority in Robinson is, however,

the law of North Carolina to which I am now bound. For this reason, I concur in the

result reached by the Court in this case.

      Justice DAVIS joins in this concurring opinion.
      Justice NEWBY dissenting.

      For the reasons stated in my dissenting opinions in State v. Robinson, No.

411A94-6, 2020 WL 4726680 (N.C. Aug. 14, 2020), and State v. Ramseur, 374 N.C.

658, 843 S.E.2d 106 (2020), I respectfully dissent.